DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, 19, drawn to a device for producing and treating a gas stream.
Group II, claims 16-18, 20, drawn to use of a device for producing and treating a gas stream.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an exchange enclosure (2) having at least one first opening (2b) for discharging a gas stream, means (3; 4) for supplying the enclosure with a liquid (L) such that the exchange enclosure (2) can contain a volume (V) of this liquid with said first discharge opening (2b) of the exchange enclosure being positioned above the surface (S) of the volume of liquid (V) contained in the exchange enclosure, means (3; 5) for discharging the liquid (L) contained in the exchange enclosure (2) and aeraulic means (6), which are capable, during operation, of creating, by suction or blowing, an incoming gas stream (F) coming from the outside of the exchange enclosure (2), such that this incoming gas stream (F) is introduced into the volume of liquid (V) contained in the exchange enclosure (2), below the surface (S) of said volume of liquid, and such that an outgoing gas stream (F’) treated by direct contact with said volume of liquid rises up inside the exchange enclosure and is discharged out of said exchange enclosure (2) by passing through the discharge opening (2b) of the exchange enclosure (2), characterized in that said device further comprises first means (7) for measuring a first operating parameter (Xout) measured in the outgoing gas stream (F’) or first means (7’) for measuring a first operating parameter (Xout) measuring the concentration (CLout) of a compound in the liquid contained in the exchange enclosure (2) or coming from the exchange enclosure (2), or measuring the pH (pHout) of the liquid contained in the exchange enclosure (2) or coming from the exchange enclosure (2), and in that said device comprises electronic control means (9) for automatically controlling the supply means (3; 4) of the exchange enclosure and the discharge means (3; 5) of the exchange enclosure so as to automatically adjust the out), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Savikko (US 2010/0008820 A1).  Savikko teaches an exchange enclosure (1 of Fig. 2) having at least one first opening (9 of Fig. 2) for discharging a gas stream, means (25 of Fig. 2) for supplying the enclosure with a liquid such that the exchange enclosure can contain a volume of this liquid with said first discharge opening of the exchange enclosure being positioned above the surface of the volume of liquid contained in the exchange enclosure, means (4, 13 of Fig. 2) for discharging the liquid contained in the exchange enclosure and aeraulic means (7 of Fig. 2), which are capable, during operation, of creating, by suction or blowing, an incoming gas stream (8 of Fig. 2) coming from the outside of the exchange enclosure, such that this incoming gas stream is introduced into the volume of liquid contained in the exchange enclosure, below the surface of said volume of liquid, and such that an outgoing gas stream (9 of Fig. 2) treated by direct contact with said volume of liquid rises up inside the exchange enclosure and is discharged out of said exchange enclosure by passing through the discharge opening of the exchange enclosure, characterized in that said device further comprises first means (22 of Fig. 2) for measuring a first operating parameter measured in the outgoing gas stream or first means (20 of Fig. 2) for measuring a first operating parameter measuring the concentration of a compound in the liquid contained in the exchange enclosure or coming from the exchange enclosure, and in that said device comprises electronic control means for automatically controlling the supply means of the exchange enclosure and the discharge means of the exchange enclosure so as to automatically adjust the .

During a telephone conversation with Avery Goldstein on 07/23/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
It should be noted that claims 16-18 and 20 are method claims without any active/positive process steps.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, it is unclear as to whether Xout is an operating parameter measure in the outgoing gas stream or whether it is an operating parameter measuring the concentration of a compound in the liquid contained in the exchange enclosure.  For the purpose of examination, the claim will be interpreted such that Xout is an operating parameter either in the outgoing gas stream or it is the concentration of a compound in the liquid contained in the exchange enclosure.
Claims 2-4 and 12 recites the limitation "Xout".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether Xout is referring to an 
Claim 5 recites “comprising second means for measuring a second operating parameter outside the outgoing gas stream”.  It is unclear as to whether the second operating parameter is a parameter other than a parameter of the outgoing gas stream or whether the operating parameter is anywhere outside of the outgoing gas stream (i.e., in the liquid stream).  For the purpose of examination, the claim will be interpreted such that the second operating parameter is a parameter other than a parameter of the outgoing gas stream.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savikko (US 2010/0008820 A1).
Considering claim 1
Considering claim 4, Savikko teaches the first operating parameter is the concentration of a component in the outgoing gas stream by teaching an odor sensor in the outgoing gas stream designed to react to changes in the concentration of scent in the air (Savikko, [0034]).
Considering claim 5, Savikko teaches a second means for measuring a second operating parameter outside the outgoing gas stream, and wherein the electronic control means are capable of automatically controlling the supply means of the exchange enclosure and the discharge means of the exchange enclosure so as to automatically adjust the height of liquid in the exchange enclosure depending also on this second operating parameter by teaching a surface level sensor 21 which can be a pressure sensor place at the bottom of the reactor space to measure the pressure of the liquid above it and a conductivity sensor 20 in the reactor space designed to measure the saturation level of the binder solution; the controller is capable of automatically adjusting the height of liquid in the reactor (i.e., exchange enclosure) by controlling the supply means and discharge means based on the surface level sensor and/or the conductivity sensor(Savikko, [0032]-[0033]).
Considering claim 15, Savikko teaches the electronic control means are capable of automatically controlling the supply means of the exchange enclosure and the discharge means of the exchange enclosure so as to follow a continuous or discontinuous renewal of the liquid in the exchange enclosure depending on a parameter measured in the liquid of the exchange enclosure by teaching that the reactor space contains an electrical conductivity sensor designed to measure the saturation level of the binder solution as changes in conductivity and to report the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Savikko (US 2010/0008820 A1) in view of Duesel (US 2013/0037223 A1) and Zink (US 2014/0275693 A1).
Considering claim 2, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the first operating parameter is the pressure measured in the exchange enclosure above the volume of liquid.
Savikko does not explicitly teach the first operating parameter is the pressure measured in the exchange enclosure above the volume of liquid.
However, Duesel teaches that to operate efficiently and properly, gas flowing through a fluid scrubber must be at a sufficient flow rate at the input of the fluid scrubber 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first operating parameter to be the pressure measured in the exchange enclosure above the volume of liquid.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired pressure drop is maintained across the exchange enclosure (i.e., scrubber) for desired flow of gas stream and enable adjustment of liquid level in the exchange enclosure based on flow rate of gas with a reasonable expectation of success. 
Considering claims 5 and 7
Duesel teaches that to operate efficiently and properly, gas flowing through a fluid scrubber must be at a sufficient flow rate at the input of the fluid scrubber which is typically controlled by keeping at least a preset minimal pressure drop across the fluid scrubber (Duesel, [0065] and [0085]).  Thus, Duesel establishes that the gas flow rate at the input of the fluid scrubber is a result effective variable relative to the pressure drop across the fluid scrubber.  Zink teaches adjustment of liquid solvent into scrubber upon detection of a change in flow rate of the influent gas (Zink, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, to include a second measuring means capable of measuring the pressure in the incoming gas stream wherein the control means are capable of automatically adjusting the height of liquid in the exchange enclosure depending also on this second operating parameter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to monitor changes in the pressure of the incoming gas which is directly related to flow rate and adjust the height of liquid in the exchange enclosure based on changes in the flow rate of the incoming gas stream so as to ensure desired level of pollutant removal is achieved in the outgoing gas stream with a reasonable expectation of success. 

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Savikko (US 2010/0008820 A1) in view of Zink (US 2014/0275693 A1).
Considering claim 3
Savikko does not explicitly teach the first operating parameter is the temperature of the outgoing gas stream.
However, Zink teaches a scrubber control system comprising temperature sensors or differential temperature sensors which monitor for increasing temperature changes; the temperature sensors can be used to provide feedback to the operator or the control system related to properly adjusting the incoming solvent flow to prevent sour gas break through; excessive increases in the difference in temperature across the scrubber, or across portions of the scrubber, or migration of the temperature gradient toward the outlet of the scrubber are usually indicative of inadequate lean solvent supply or flow rates due to an increase in reaction heat; conversely, absence of significant and expected temperature differential is indicative of excessive solvent consumption, which will reduce operating run-time and increase operating expense (Zink, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first operating parameter to be the temperature of the outgoing gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to monitor the temperature and/or temperature gradient across the exchange enclosure (i.e., scrubber) and/or at the exit of the exchange enclosure in order to ensure adequate supply of liquid (i.e., solvent) for desired level of pollutant removal without a break through of the pollutants with a reasonable expectation of success.
Considering claims 5 and 8, Savikko does not explicitly teach a second means for measuring a second operating parameter (i.e., temperature in the incoming gas 
However, Zink teaches a scrubber control system comprising temperature sensors or differential temperature sensors which monitor for increasing temperature changes; the temperature sensors can be used to provide feedback to the operator or the control system related to properly adjusting the incoming solvent flow to prevent sour gas break through; excessive increases in the difference in temperature across the scrubber, or across portions of the scrubber, or migration of the temperature gradient toward the outlet of the scrubber are usually indicative of inadequate lean solvent supply or flow rates due to an increase in reaction heat; conversely, absence of significant and expected temperature differential is indicative of excessive solvent consumption, which will reduce operating run-time and increase operating expense (Zink, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first measuring means capable of measuring the temperature of the outgoing gas stream and a second measuring means capable of measuring the temperature in the incoming gas stream wherein the control means are capable of automatically adjusting the height of liquid in the exchange enclosure depending also on this second operating parameter.  One of .

Claims 5-6, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Savikko (US 2010/0008820 A1).
Considering claims 5-6, 9, and 12, Savikko teaches the apparatus is equipped to automatically monitor changes in the odor intensity of the air to be purified and react to it so that the purification capacity remains essentially the same in all circumstances (Savikko, [0029]).  Savikko teaches an odor sensor placed at the air outlet designed to react to changes in the concentration of scent in the air and automatically adjusting the level in the reactor space to achieve desired scent concentration (Savikko, [0034]).
Although Savikko teaches a sensor for measuring the odor concentration in the outgoing gas stream, he does not explicitly teach a second means for measuring a second operating parameter (i.e., odor concentration) outside the outgoing gas stream such as a concentration of an odor component in the incoming gas stream, and wherein the electronic control means are capable of automatically controlling the supply means of the exchange enclosure and the discharge means of the exchange enclosure so as to automatically adjust the height of liquid in the exchange enclosure depending also on 
However, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to include a second measuring means capable of measuring the concentration of an odor component in the incoming gas stream wherein the control means are capable of automatically adjusting the height of liquid in the exchange enclosure depending also on this second operating parameter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to monitor changes in the odor intensity of the air to be purified and adjust the height of liquid in the exchange enclosure based on changes in odor concentration of the incoming gas stream so as to ensure desired concentration of odor component is achieved in the outgoing gas stream with a reasonable expectation of success.
Considering claims 5 and 10, Savikko teaches automatically monitoring the quantity and saturation level of the binder solution and to add solution or replace the solution when necessary (Savikko, [0029]).  Savikko teaches measuring the saturation level of the binder solution within the reactor and adjusting  the height of liquid in the reactor (Savikko, [0032]), he does not explicitly teach a second means for measuring a second operating parameter (i.e., concentration of a compound in the liquid) outside the outgoing gas stream such as the concentration of a compound in the liquid outside the exchange enclosure, and wherein the electronic control means are capable of automatically controlling the supply means of the exchange enclosure and the discharge means of the exchange enclosure so as to automatically adjust the height of 
However, Savikko teaches recirculation of the binder solution from the lower part of the reactor space to the upper part of the reactor (Savikko, [0027]) and additionally teaches that the location and number of sensors mentioned can vary (Savikko, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second measuring means capable of measuring the concentration of a compound in the liquid outside the exchange enclosure such as in the recirculation line wherein the control means are capable of automatically adjusting the height of liquid in the exchange enclosure depending also on this second operating parameter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to include additional monitoring for the saturation level of the binder solution and achieve desired level of pollutant removal with a reasonable expectation of success. 

Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savikko (US 2010/0008820 A1) in view of Metso Power AB (WO 2010/016786 A1).
Considering claims 5, 11, and 19, Savikko teaches automatically monitoring the quantity and saturation level of the binder solution and to add solution or replace the solution when necessary (Savikko, [0029]).  Savikko teaches that once saturation level has been reached, the drainage valve is opened to drain the saturated binder solution 
Savikko does not explicitly teach a second means for measuring a second operating parameter (i.e., pH of the liquid) outside the outgoing gas stream such as the pH of the liquid outside the exchange enclosure before its introduction into the exchange enclosure, and wherein the electronic control means are capable of automatically controlling the supply means of the exchange enclosure and the discharge means of the exchange enclosure so as to automatically adjust the height of liquid in the exchange enclosure depending also on this second operating parameter (i.e., the pH of the liquid before its introduction into the exchange enclosure).
However, Metso Power teaches removal of ammonia from a gas stream by contacting the gas stream with a liquid; in order to dissolve as much as possible of the ammonia from the gas stream into the liquid, it is advantageous if the liquid has a pH that lies under 8; the withdrawal of ammonia can take place in a manner that involves feedback: it may, for example depend on the pH value detected in the liquid that circulates (Metso Power, pages 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second means for measuring a second operating parameter (i.e., pH of the liquid) outside the outgoing gas stream such as the pH of the liquid outside the exchange enclosure before its 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734